Panama Cent. Sch. Dist. v Everguard Surfacing, Co., Inc. (2022 NY Slip Op 03823)





Panama Cent. Sch. Dist. v Everguard Surfacing, Co., Inc.


2022 NY Slip Op 03823


Decided on June 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


284/19 CA 18-01769

[*1]PANAMA CENTRAL SCHOOL DISTRICT, PLAINTIFF-RESPONDENT,
vEVERGUARD SURFACING, CO., INC., RW CONSTRUCTION, INC., DEFENDANTS, FIRST NATIONAL INSURANCE COMPANY OF AMERICA AND LIBERTY MUTUAL GROUP, INC., DEFENDANTS-APPELLANTS. 


LEWANDOWSKI & ASSOCIATES, WEST SENECA (STEPHEN J. STACHOWSKI OF COUNSEL), FOR DEFENDANTS-APPELLANTS AND DEFENDANT RW CONSTRUCTION, INC. 
HARRIS BEACH PLLC, BUFFALO (KIRSTIE A. MEANS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
R. THOMAS RANKIN, JAMESTOWN, FOR DEFENDANT EVERGUARD SURFACING, CO., INC.

	Appeal from an order of the Supreme Court, Chautauqua County (Frank A. Sedita, III, J.), entered December 8, 2017. The order, insofar as appealed from, denied the motion of defendants First National Insurance Company of America and Liberty Mutual Group, Inc., for summary judgment dismissing the complaint against them. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 5, 2022,
It is hereby ORDERED that said appeal is dismissed without costs upon stipulation.
All concur except Troutman, J., who is not participating.
Entered: June 10, 2022
Ann Dillon Flynn
Clerk of the Court